TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-09-00079-CR


Mark David Barshaw, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT

NO. 62761, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



M E M O R A N D U M    O P I N I O N

Appellant's brief was due on April 3, 2009.  The brief has not been received and 
appellant's retained attorney, Scott K. Stevens, did not respond to the Court's notice that the brief
is overdue.
The appeal is abated.  The trial court shall conduct a hearing to determine whether
appellant desires to prosecute this appeal, whether appellant is indigent, and, if he is not indigent,
whether retained counsel has abandoned this appeal.  Tex. R. App. P. 38.8(b)(2).  The court shall
make appropriate findings and recommendations.  A record from this hearing, including copies of
all findings and orders and a transcription of the court reporter's notes, shall be forwarded to the
Clerk of this Court for filing as a supplemental record no later than June 30, 2009.  Rule 38.8(b)(3).



				__________________________________________
				J. Woodfin Jones, Chief Justice
Before Chief Justice Jones, Justices Puryear and Henson
Abated
Filed:   May 29, 2009
Do Not Publish